   Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 1 of 35 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

                                                       )
 BRIGHTON TRUSTEES, LLC, on behalf of and              )
 as trustee for DIAMOND LS TRUST; and BANK             )
 OF UTAH, solely as securities intermediary for        )
 DIAMOND LS TRUST; on behalf of themselves
 and all others similarly situated                     )    Civil Action No. 3:20-cv-240
                                                       )
                                Plaintiff,             )    CLASS ACTION COMPLAINT
                                                       )
        v.                                             )    DEMAND FOR JURY TRIAL
                                                       )
 GENWORTH LIFE AND ANNUITY                             )
 INSURANCE COMPANY.                                    )
                                                       )
                                Defendant.             )
                                                       )
                                                       )
                                                       )

       Plaintiff Brighton Trustees, LLC, on behalf of and as trustee for Diamond LS Trust, and

Bank of Utah, solely as securities intermediary for Diamond LS Trust (collectively, “Plaintiff”) on

behalf of itself and all others similarly situated, for its Complaint against defendant Genworth Life

and Annuity Insurance Company (“GLAIC”), states as follows:

                                  NATURE OF THE ACTION

       1.      This is a class action brought on behalf of Plaintiff and similarly situated owners of

life insurance policies issued by GLAIC.         Plaintiff seeks to represent a class of GLAIC

policyholders who have been or will soon be subjected to a massive, unlawful and excessive cost

of insurance (“COI”) increase by GLAIC in violation of their insurance policies.

       2.      The policies at issue in this case are GE Gold, First Choice Gold, GE Gold II, First

Choice Gold II and all other universal life insurance policies (or “UL policies”) issued or insured

by GLAIC that were or will be subjected to an increase in COI rates that was announced in or

                                                 1
   Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 2 of 35 PageID# 2



around September 2019 (the “Subject Policies”). The principal benefit of universal life policies

generally, and the Subject Policies specifically, is that, unlike other kinds of whole life insurance

that require fixed monthly premium payments, the premiums required for universal life policies

are flexible and need only be sufficient to cover the COI charges and certain other specified

expenses. The COI charge is typically the highest charge that a policyholder pays, and the GLAIC

policies explain how the COI charge is calculated using “monthly risk” rates (these rates are often

referred to as “COI rates,” and the terms “COI rates” and “Monthly Risk Rates” are used

interchangeably herein). Because the COI charges are the main driver of how much money needs

to be paid into these policies, the provision in the policy explaining how and when the Monthly

Risk Rates can be adjusted is one of the most important terms of the contract. Here, the policies

state that there are 3 main contractual requirements for adjusting Monthly Risk Rates:

       The Company will base any change on its expectations as to future investment
       earnings, mortality, persistency, expenses and taxes. The Company will not make
       any change in order to recoup prior losses. Any change in the monthly risk rates
       will apply to all insureds with the same combination of the following: attained
       age; number of years of insurance in force; net amount of risk; and premium
       class.

       3.      In September 2019, after Plaintiff’s policy had been in force for 20 years, GLAIC,

together with Genworth Life Insurance Company (“GLIC,” and together with GLAIC and

Genworth Financial, Inc., “Genworth”) announced a gigantic COI rate hike. Genworth told

policyholders that following the increase, Monthly Risk Rates would be between 40% and 140%

higher than the pre-existing Monthly Risk Rate scale. This resulted in a massive increase in

premiums required to maintain these policies in force. In a Bulletin sent for “producer/agent use

only,” which Genworth asked “NOT TO BE REPRODUCED OR SHOWN TO THE PUBLIC,”

Genworth stated that “almost all policyholders will experience an increase in cost of insurance




                                                 2
    Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 3 of 35 PageID# 3



charges as a result of this adjustment in at least one upcoming policy year.” In that bulletin,

Genworth gave the following cryptic explanation for the increase:1




         4.       Genworth further explained that it would not inform policyholders about the

increase until “90 days in advance of the anniversary on which the adjustment will take effect.”

Genworth further explained that it “cannot provide policyholders with an illustration using the

current cost of insurance rates,” even though the policies promise that Genworth will provide those

illustrations to policyholders upon request.

         5.       Other than this explanation, Genworth did not provide any explanation for the

increase. The COI increase violates the policies in numerous respects.

         6.       First, COI rates are designed to compensate the insurer for the mortality risk of the

insureds, which is why Genworth calls them “monthly risk” rates, and the main driver of COI rates

are the insurer’s mortality expectations. To justify such a massive rate hike, GLAIC must have

experienced a recent, massive deterioration in its mortality expectations. But both industry

experience and GLAIC’s own statements belie any such claim: mortality experience has materially

improved industry-wide since the Subject Policies were issued, and GLAIC itself has repeatedly



1
 The Bulletin states that “Genworth entities include:” “Genworth Life and Annuity Insurance Company,” “Genworth
Life Insurance Company,” and “Genworth Life Insurance Company of New York.” The Bulletin announces a COI
Increase only for policies issued by the former two companies (but not Genworth Life Insurance Company of New
York (“GLICNY”)), and explains that “only Genworth Life Insurance Company of New York is admitted in and
conducts business in New York.” The Bulletin refers to “Genworth’s change in monthly risk rate,” and to “its
expectations as to future investment earnings, mortality, persistency, expenses, and taxes,” and treats those as the same
for all Genworth entities.

                                                           3
   Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 4 of 35 PageID# 4



acknowledged in recent years that its mortality expectations have continued to improve. Because

GLAIC only pays death benefits on a UL policy at the time of death, and deducts COI (and other)

charges from the policy account until that time, mortality improvements lead to higher profits for

Genworth on UL policies, which should have led to a decrease in the Monthly Risk Rates, not an

increase in those rates. There is no ground for the massive rate hikes imposed by Genworth in light

of improving mortality.

       7.      It is now well-documented that nationwide mortality expectations have improved

significantly over the past several decades. The Society of Actuaries and the American Academy

of Actuaries periodically publish mortality tables based on information collected from America’s

largest insurers. Those tables show that mortality expectations have improved at a rate of roughly

1% per year over the past three decades.

       8.      And when answering an interrogatory last year by insurance state regulators in its

annual filings with the National Association of Insurance Commissioners (NAIC) if there are

“anticipated experience factors underlying any non-guaranteed elements different from current

experience,” GLAIC stated that the difference between anticipated experience in 2018 from

current experience that same year “is the expectation of the continuation of recent trends such

as mortality improvement . . .” This opinion was signed on February 5, 2019 by GLAIC’s Vice

President, Lance Berthiaume, FSA, MAAAA.

       9.      GLAIC made similar representations in its regulatory filings for every year between

2009 and 2017, in each case referencing a continuation of “recent trends” of “mortality

improvement,” which it anticipated would continue. This means that for at least the past 10 years

GLAIC expected—and continues to expect—mortality rates to improve and insureds to live longer

than GLAIC previously anticipated. For a universal life policy, where GLAIC collects premiums



                                                4
   Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 5 of 35 PageID# 5



as long as the policyholder is alive and pays death benefits only when the policyholder dies,

GLAIC cost of providing insurance has continued to decrease as mortality expectations continue

to improve.

       10.     Indeed, Genworth Financial, Inc. (“Genworth Financial”), and its subsidiaries, have

repeatedly relied on its improved mortality expectations in the last 7 years to justify premium

increases valued at $11.5 billion for a different type of Genworth insurance product, called long

term care insurance (“LTC”). In an October 2019 earnings call, Genworth touted its success in

achieving an astounding “$11.5 billion of approved LTC premium rate increases” since 2012,

measured on a net present value basis. Contrary to universal life policies where improved mortality

expectations lead to greater profits for Genworth, Genworth loses money on its LTC policies when

its mortality expectations improve because the longer people live, the more long-term care costs

Genworth must pay to policyholders. Genworth Financial – which reports in consolidated filings

on behalf of itself and its subsidiaries, including GLAIC and GLIC - has explained in its Annual

Reports that improved mortality expectations hurt its LTC business but help its life insurance

business, saying: if “mortality rates are lower[] than our pricing assumptions, we could be required

to make greater payments under long-term care insurance policies and annuity contracts than we

had projected. Conversely, if mortality rates are higher than our pricing assumptions, we could be

required to make greater payments under our life … insurance policies.” From 2012 through 2019,

GLIC repeatedly cited this mortality improvement as a “main driver” of the LTC premiums

increases:




                                                 5
   Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 6 of 35 PageID# 6




       11.     Genworth cannot have it both ways: claiming that its mortality expectations have

improved to justify LTC premium increases, but ignoring that same fact in imposing increasing

COI charges. Genworth’s massive COI rate hike cannot be warranted due to its changed mortality

expectations in light of this mortality improvement.

       12.     Second, none of the other factors that Genworth claims to have based the increase

on – investment earnings, persistency, expenses and taxes – have changed materially for the worse,

or could justify such a massive COI rate hike, especially in light of the improved mortality. For

example, Genworth recently touted that the 2017 tax cuts led to “$154 million of tax benefits

associated with revaluing our deferred tax assets and liabilities to the new rate on the date of

enactment.” But Genworth ignored these tax benefits when it increased COI rates. Similarly,

Genworth has not had any change in investment earnings, expenses or persistency that could lead

to this massive increase – nor has it identified any in its statements to policyholders or elsewhere.

       13.     Moreover, GLAIC regularly sends policyholders a report on the “illustrative future

death benefits and policy values,” and the policies hit by the COI increase promise that

policyholders will receive “a new projection of values” if they “ask” for it. Up until March 31,

2018, GLAIC continued to send illustrations to policyholders in which GLAIC “projected” that

the old, cheaper COI rates would continue for the life of the policy. And then, Genworth suddenly

raised rates in 2019. But nothing has changed in that short period of time since March 31, 2018 to

justify this massive COI increase. As discussed, mortality expectations—by far the biggest driver


                                                 6
   Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 7 of 35 PageID# 7



of COI rates—have been improving industry-wide at a rate of approximately 1% per year. And

lapse rates are relatively stable industry-wide, especially for policies, like all Subject Policies, that

(on information and belief) have been in force for at least 6 years.

        14.     Third, Genworth’s massive COI increase recoups past losses, in breach of the

contractual provision stating that GLAIC “will not make any change” in Monthly Risk rates “in

order to recoup past losses.” The purpose of this provision is two-fold. First, insurance is intended

to cover policy holders for unforeseen future events, with the insurance company taking the risk

of the unknown (whereas events in the past are known), and second—like the regulatory statement

and the illustration provision discussed above—is to prevent the insurer from engaging in a bait-

and-switch tactic, where it projects cheaper COI rates in the future, collects premiums, and then,

with customers locked in, turns around many years later and reveals more expensive COI rates due

to changes in expectations that happened long ago or for mortality expectations that were known

at the time of the sale. But Genworth’s mortality expectations (including GLAIC’s) have continued

to improve, and any mismatch between its pricing assumptions and its current assumptions would

have been known and recognized by Genworth many years ago. Similarly, the other actuarial

factors upon which Genworth claims to have based the increase have either improved or remained

stagnant in recent years. As a result, to the extent the COI increase offsets alleged losses, those

losses were recognized many years ago, and the COI increase was designed to recoup losses.

Further, the rate increase was designed to boost profits and to shore up Genworth’s failing LTC

care business, which has sustained severe losses in the past decade. Shortly after the COI increase

was announced, Genworth Financial’s CFO stated on an earnings call that the “rate actions” and

“prudent management of in-force blocks” were needed to allow Genworth to satisfy policyholder

obligations, in light of the past financial troubles of the LTC business.



                                                   7
   Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 8 of 35 PageID# 8



       15.     Fourth, Genworth has not applied the change in Monthly Risk Rates to “all

insureds with the same combination of the following: attained age; number of years of insurance

in force; net amount of risk; and premium class,” in breach of the contract. For example, on

information and belief, the Genworth entities have not imposed any Monthly Risk rate increase on

any New York policies, but has imposed the rate hike on non-New York policies with the same

attained age, number of years of insurance in force, net amount of risk, and premium class have

not received. The Bulletin announcing the COI increase, for example, says: “States – All except

New York.” That is a plain breach of the policies’ terms.

       16.     In addition, Genworth did not implement the COI increase on other universal life

products that it issued during the same time period. This is because the true reason for the increase

is not any recent change in mortality or lapse experience, as Genworth claims, but rather because

Genworth now wants to increase its profits and to boost its LTC business, to induce lapses, and to

recoup past losses.

       17.     Making matters worse, in violation of the policy provision that promises

illustrations if policyholders “ask” for them, GLAIC refused to provide illustrations for Subject

Policies beginning in March 2018, and still refuses to do so. That hinders policyowners from

making investment decisions or estate planning decisions at a time when that is needed most.

       18.     The COI rate hike and Genworth’s actions preceding it therefore breached the

GLAIC policies in at least four respects:

                      (a) not determining COI rates based on the factors enumerated in the contract;

                      (b) imposing a massive increase in COI rates to recoup past losses;

                      (c) imposing non-uniform rate hikes on insureds; and

                      (d) refusing to provide an illustration upon request.



                                                    8
   Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 9 of 35 PageID# 9



                                         THE PARTIES

       19.     Plaintiff Brighton Trustees, LLC, which brings this action on behalf of and as

trustee for Diamond LS Trust, is a Delaware limited liability company with its principal place of

business in New York. The sole members of Brighton Trustees, LLC are individuals who are

United States citizens domiciled in New York and Canada. Diamond LS Trust is a New York

common law trust. Diamond LS Trust is the beneficial owner and entitlement holder of a universal

life insurance policy subjected to Genworth’s unlawful COI increase (the “Representative

Policy”). That policy was issued in Illinois by “First Colony Life Insurance Company,” which

merged into GLAIC in 2007. The policy is a “First Choice Gold” policy; the policy number is

2957767; the policy date is October 22, 1999; the face amount is $2,000,000; the class is Preferred;

the issue age is 59; the sex is Male; and the form is ULFCL99. Bank of Utah holds the policy as

securities intermediary for Diamond LS Trust.

       20.     Plaintiff Bank of Utah, solely as securities intermediary for Diamond LS Trust, is

a Utah corporation with its principal place of business in Utah. Bank of Utah is securities

intermediary to Diamond LS Trust. Bank of Utah maintains securities accounts for Diamond LS

Trust as securities intermediary pursuant to written agreements—specifically, a September 30,

2016 Custodial and Trust Account Control Agreement between Bank of Utah and Brighton

Trustees, LLC, on behalf of and as trustee for Diamond LS Trust. Under the foregoing agreements,

each policy constitutes a “Subject Life Contingent Asset” that Bank of Utah, as securities

intermediary, has credited to the “Client Securities Account.” Diamond LS Trust is the “beneficial

owner” and “entitlement holder” under their respective agreements with Bank of Utah, and,

accordingly, is entitled to exercise the rights that comprise each financial asset in the Client




                                                 9
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 10 of 35 PageID# 10



Securities Account. Bank of Utah, as securities intermediary for Diamond LS Trust, is identified

as the owner and beneficiary of the policy on Genworth’s records.

       21.     Brighton Trustees, LLC, as trustee for Diamond LS Trust, and Bank of Utah, as

securities intermediary for Diamond LS Trust, are together referred to herein as “Plaintiff.”

       22.     Defendant Genworth Life and Annuity Insurance Company (‘GLAIC”) is a

corporation organized and existing under the laws of Virginia, having its principal place of

business in Richmond, Virginia. Among other products, GLAIC issues universal life insurance

policies in all states but New York. Genworth Life Insurance Company (“GLIC”) is the corporate

parent of GLAIC, owning 100% of its stock. GLIC and GLAIC together own Genworth Life

Insurance Company of New York (“GLICNY”), owning 65% and 34.5% of its stock, respectively.

The ultimate corporate parent of GLAIC, GLIC and GLICNY, is Genworth Financial, Inc.

                                 JURISDICTION AND VENUE

       23.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1332(d)

because this is a class action with diversity between at least one class member (including Plaintiff)

and one defendant and the aggregate amount of damages exceeds $5,000,000, and unnamed class

members are citizens of states across the United States. This action therefore falls within the

original jurisdiction of the federal courts pursuant to the Class Action Fairness Act, 28 U.S.C §

1332(d).

       24.     This Court has personal jurisdiction over GLAIC, which has its principal place of

business in Virginia.

       25.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c)

because Defendant resides here and the events giving rise to Plaintiff’s causes of action occurred

in this District, including GLAIC’s COI rate overcharge.



                                                 10
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 11 of 35 PageID# 11



                                 FACTUAL BACKGROUND

       A.      Cost of Insurance and Monthly Risk Rates

       26.     The policies at issue are flexible-premium, universal life policies issued by GLAIC

(including its predecessors). They were all issued on standardized policy forms and insureds are

not permitted to negotiate different terms. The class on whose behalf this action is being brought

consists of all owners of GE Gold, First Choice Gold, GE Gold II, First Choice Gold II, and all

other universal life insurance policies issued or insured by GLAIC that have been, or will be,

subjected to the COI rate increase that Genworth began announcing in or about September 2019.

       27.     The Subject Policies are all flexible-premium, universal life policies, and there are

no fixed or minimum premium payments required by the policies. The principal benefit of UL

policies is that they permit policyholders to pay the minimum amount of premiums necessary to

keep the policies in force. Unlike other kinds of whole life insurance that require fixed monthly

premium payments, the premiums required for UL policies need only be sufficient to cover the

COI charges and certain other specified expenses. The COI charge is typically the highest expense

that a policyholder pays. The COI charge is deducted from the policy account (i.e., the savings

component) of the policy on a monthly basis, so the policyholder pays the COI charge entirely to

Genworth. Any premiums paid in excess of COI charges and expense components are applied to

a policy’s policy account, sometimes known as “account value” or “cash value.” These excess

premiums earn interest. This structure is beneficial because it allows policyholders to minimize

their capital investment and generate greater rates of return through other investments. Depending

on the interest rate environment and the credited rate, other policyholders may choose to heavily

fund their policies and use the interest to pay COI charges and grow the account value.




                                                11
    Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 12 of 35 PageID# 12



         28.      The size of the COI charge is highly significant to Plaintiff and all UL policyholders

for at least two important reasons. First, it dictates the minimum amount of money they must pay

to keep a policy in force. Second, high COI rates can quickly diminish a policy’s account value

and reduce the amount of money on which they can earn interest. Absent a secondary guarantee,

if a policy account value diminishes such that COI charges can no longer be deducted, and the

appropriate time expires after Genworth provides an accurate and adequate grace notice, then a

policy will lapse unless additional premiums are paid in.

         29.      Each of the Subject Policies has similar language regarding how adjustments to

Monthly Risk Rates will be determined. The Representative Policy states as follows:2




         30.      On information and belief, all polices hit by the COI increase contain materially the

same terms as above. The policies at issue are all form policies, and insureds are not permitted to

negotiate different terms. They are all contracts of adhesion.

         31.      Universal life policies are designed to be permanent policies, which are held until

the death of the insured. As Genworth’s Annual Reports explain: “Our universal life insurance

products are designed to provide permanent protection for the life of the insured.”




2
  Some Subject Policies have slightly different language, stating: “The rates for this plan are determined by the
Company based on its expectation of future: mortality; interest; expenses; and persistency. A change in rate will be
due to a change in the Company's expectation in one or more of these factors. The Company's past experience will not
be a factor in such change. Any change in rate will apply to all insureds with the same issue age; sex; number of years
of insurance in force; net amount at risk; and/or premium class.”

                                                         12
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 13 of 35 PageID# 13



       32.     The main driver of COI rates is the insurer’s cost of providing mortality coverage.

Genworth’s own SEC filings expressly refer to COI charges as “mortality charges” and state that

they are intended to compensate for mortality risk:

       We also collect cost of insurance charges on our variable life insurance products to
       compensate us for the mortality risk of the guaranteed death benefit, particularly in
       the early years of the policy when the death benefit is significantly higher than the
       value of the policyholder’s account.

Genworth 2007 10-K Annual Report at 11.

       B.      Genworth’s Announcement of Unlawful COI Rate Hike

       33.     In September 2019, Genworth sent a bulletin to its agents announcing the massive

increase in cost of insurance charges for “GE Gold and First Choice Gold (Gold) as well as GE

Gold II and First Choice Gold II (Gold II) Universal Life Insurance policies issued by Genworth

Life Insurance Company (GLIC) and Genworth Life Annuity and Annuity Insurance Company

(GLAIC).” The amount of the new COI charges and the actuarial justifications for it were not

disclosed. Genworth disclosed only that “almost all policyholders will experience an increase in

cost of insurance charges,” and that the increase is “based on” Genworth’s “expectations as to

future investment earnings, mortality, persistency, expenses, and taxes, as set forth in the policy.”

The bulletin explains that Genworth will not send notification of the increase until 90 days before

it goes into effect—which is on the first policy anniversary for each policy after December 1, 2019

–and that Genworth will not provide an illustration to policyholders depicting future policy values

using the new COI rates, despite the fact that the contracts require that.

       34.     The letters that Genworth sent to policyholders are even more cryptic. They say:




                                                 13
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 14 of 35 PageID# 14



       35.     The letters further explain that this “adjustment to Monthly Risk Rates may

negatively impact the Policy Value because, in general, it effectively increases the Monthly

Deductions” that are taken out of the policy each month. The letters also warn that the rate hike

“may increase the risk of policy lapse,” and that a “failure to adjust premium payments to account

for reduced policy values resulting from the change to the Monthly Risk Rates may increase the

risk of policy lapse.” On information and belief, all policyholders subjected to the increase have

received or will receive the forgoing communications. The letters include a table reflecting “the

change in the Monthly Risk Rate” for the policy as a result of the increase, showing increases

between 40% and 140% depending on the year.

       36.     Like the bulletin, the letters also say that Genworth refuses to provide new

illustrations using the new Monthly Risk Rates, even though the Subject Policies require it to do

so upon request.




       37.     Genworth also warned that it may raise rates yet again if its expectations “change”:




       38.     Genworth did not explain why the increases vary so much from year to year—some

years 40% and others 140%—nor did it explain the rationale for the massive increase. The limited

disclosures that Genworth did make were false: as discussed below, the COI increase was not


                                                14
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 15 of 35 PageID# 15



“based upon” Genworth’s “expectations as to future investment earnings, mortality, persistency,

expenses, and taxes,” but rather recouped past losses and increased its profits.

       C.      Genworth’s Unlawful Hike in Cost of Insurance Charges

               i.      The COI Increase Was Not Based on Contractually Permissible
                       Factors

       39.     The Representative Policy states that Genworth “will base any change” in its

Monthly Risk Rates “on its expectations as to future investment earnings, mortality, persistency,

expenses and taxes.” Genworth does not contend that the increase is based on any other factors,

telling policyholders that the “Monthly Risk Rate adjustments are based upon our expectations as

to future investment earnings, mortality, persistency, expenses, and taxes.” But no change to any

of these enumerated factors independently, nor when considering all of the enumerated factors

together, could warrant the massive COI increase. Not only did GLAIC ignore positive changes in

enumerated factors (like the $154 million in tax benefits from the corporate tax reform), but recent

changes in mortality, persistency, investment earnings, and expenses could not possibly warrant

an increase, much less one of this massive size.

                    1. GLAIC’s Expectations of Future Mortality Experience Have
                        Improved
                    2.
       40.     GLAIC’s expectations as to “mortality” could not have changed materially for the

worse in recent years to warrant an increase in COI rates, much less a massive one – to the contrary,

its mortality expectations have improved since the Subject Policies issued. Insurers like GLAIC

systematically quantify their “expectations of future mortality” on an annual or biennial basis.

They perform experience studies which examine their historical mortality experience and, from

that mortality experience, develop predictions of mortality they expect to see in the future. These

expectations are explicitly quantified in the form of mortality tables, which are charts showing the



                                                   15
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 16 of 35 PageID# 16



expected rate of death at a certain age. Rate of death can be measured as a percentage or in terms

of the number of deaths per thousand. Separate tables are produced to reflect groups with different

mortality. Mortality tables will usually have separate tables for gender. Mortality tables for use

with individual life insurance policies additionally distinguish mortality rates for tobacco-use

status, underwriting status and duration since underwriting. Mortality tables are used by actuaries

to calculate insurance rates, and, if developed properly, are designed to reflect the carrier’s

expectations of future mortality. Genworth Financial’s Annual Reports confirm that Genworth

follows this practice, and that its mortality and other actuarial assumptions do not vary between

GLIC and GLAIC. Those reports discuss Genworth’s “annual review of assumptions,” typically

done in the fourth quarter, which includes a review of Genworth’s “persistency, long-term interest

rates, mortality” and other factors underlying its universal life policies. As described in more detail

below, the fact that Genworth conducts annual assumption reviews makes it impossible that any

recent changes purportedly necessitated a 140% increase.

       41.     Beginning at least as early as 1941, the National Association of Insurance

Commissioners (NAIC) has issued a series of Commissioners Standard Ordinary (“CSO”)

mortality tables. The Society of Actuaries (“SOA”) has established a committee to develop an

update of the Commissioners Standard Ordinary (“CSO”) tables, which are industry standard

mortality tables that are commonly used by insurers to calculate reserves and to set maximum

permitted cost of insurance rates in universal life policies. A report on the updated CSO tables by

the SOA was published in October 2015 and showed significant reductions in insurance company

reserves due to recent mortality improvements.

       42.     The 1980 table issued by the NAIC was called the 1980 Commissioners Standard

Ordinary Smoker or Nonsmoker Mortality Table (“1980 CSO Mortality Table”). That table was



                                                  16
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 17 of 35 PageID# 17



the industry-standard table until 2001. In 2001, at the request of the NAIC, the Society of Actuaries

(SOA) and the American Academy of Actuaries (Academy) produced a proposal for a new CSO

Mortality Table. The accompanying report from June 2001 explained that (a) the 1980 CSO

Mortality Table was still the industry-standard table and (b) expected mortality rates had improved

significantly each year since the 1980 table issued. The report stated:

       The current valuation standard, the 1980 CSO Table, is almost 20 years old and
       mortality improvements have been evident each year since it was adopted. . . .
       [C]urrent mortality levels . . . are considerably lower than the mortality levels
       underlying the 1980 CSO Table.

       43.     The report further explained that “[f]or most of the commonly insured ages (from

about age 25 to age 75), the proposed 2001 CSO Table mortality rates are in the range of 50% to

80% of the 1980 CSO Table.” This means the tables are showing a substantial improvement in

mortality in a 20-year time period. These mortality improvements represent a substantial benefit

that Genworth should have passed on to policyholders. The final proposed tables were adopted as

the 2001 Commissioners Standard Ordinary Mortality Table (“2001 CSO Mortality Table”). The

2001 CSO Mortality Table reflected vastly improved mortality experience as compared to the 1980

CSO Mortality Table.

       44.     The SOA established a committee to develop an update of the CSO tables. A report

on the updated CSO tables by the SOA was published in October 2015 and showed further

significant reductions in insurance company reserves compared to CSO 2001 due to mortality

improvements since 2001.

       45.      The 2001 CSO Mortality Table was generated from the 1990-95 Basic Mortality

Tables published by the SOA. The SOA performs surveys of large life insurance companies for

the death rates actually observed in their policies and compares these to published mortality tables.




                                                 17
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 18 of 35 PageID# 18



Periodically the SOA will publish an updated table to reflect the evolving industry experience.

Major mortality tables they have published over the last few decades include:

            1975-1980 Basic Select and Ultimate Mortality Table
            1985-90 Basic Select and Ultimate Mortality Tables
            1990-95 Basic Select and Ultimate Mortality Tables
            2001 Valuation Basic Mortality Table
            2008 Valuation Basic Table
            2015 Valuation Basic Table

       46.      The 1990-95 Basic Table reflected the death rates observed by 21 large life

insurance companies with policy anniversaries between 1990 and 1995. The 2001, 2008 and 2015

Valuation Basic tables each show significant mortality improvements from the 1990-1995 Basic

tables demonstrating that since the introduction of the 2001 CSO Mortality Table, mortality

experience has continued to improve substantially and consistently. The report accompanying the

2015 Valuation Basic Table states: “The current CSO table was created in 2001 based on

experience from 1990-1995 and thus, is at least 20 years old. Since that time, industry experience

studies performed by the Society of Actuaries Individual Life Experience Committee (ILEC) have

shown significant mortality improvement in the mortality rates experienced by the industry from

that underlying the 2001 CSO table development.” Other surveys have also noted mortality

improvements. In May 2013, the reinsurance company RGA published a report sponsored by the

SOA enumerating mortality rates and mortality improvements at older ages, which showed

material rates of mortality improvements. The report was based on a survey of insurance

companies – including Genworth. In March 2014 the actuarial firm Milliman published a report

sponsored by the SOA called “Select Period Mortality” showing select rates of mortality that are

strongly improved over 2001 VBT. Their report was based on a survey of insurance companies –

including Genworth.




                                               18
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 19 of 35 PageID# 19



       47.     This trend of improving mortality expectations has continued to the present day in

the industry. In 2017, the SOA published a study with recommendations for mortality

improvement assumptions for insurance reserving for AG-38 (Actuarial Guideline No. 38), which

covers reserving for certain universal life insurance policies. The SOA updates this study annually

and these studies show improving mortality across the board for the last 5 years, with no negative

figures in any published table from 2013 and 2017. And in 2019, the SOA issued a report finding

that in 2018, and the United States age-adjusted mortality rate realized its largest decrease since

2009, and the 2018 mortality rate is now the lowest mortality rate in U.S. history. These mortality

improvements represent a substantial benefit that Genworth should have passed on to

policyholders in the form of cheaper COI rates, but never did.

       48.     Industry insiders also report continuing and consistent mortality improvements. For

example, statistics published by The Human Mortality Database (HMD, organized by the

Department of Demography of the University of California, Berkeley), show increases in life

expectancy and lowering of mortality rates between 2010 and 2015 for older-aged individuals in

the United States. And a SOA report on historical population mortality rates shows continuing

mortality improvements every five years between 2000 and 2014.

       49.     GLAIC has repeatedly acknowledged that, consistent with industry experience, its

expectations of future mortality have improved. Each year, insurers are required to file annual

interrogatory statements with the NAIC. These sworn statements are certified and signed by an

actuary. The interrogatories include questions regarding COI rates and whether future expectations

have changed. For example, Question 4 asks: “Are the anticipated experience factors underlying

any nonguaranteed elements [e.g., COI rates] different from current experience?” In reporting for

each of 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018, GLAIC stated that it



                                                19
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 20 of 35 PageID# 20



expected a “continuation” of recent trends such as “mortality improvement.” GLAIC has therefore

acknowledged the trend of improved expectations of future mortality, and admits that it expects

this trend to continue. Further, GLAIC has repeatedly admitted in these responses that this “would

affect the levels of premiums or cost of insurance rates changed.”

                       2. Other Factors Do Not Warrant An Increase

       50.     Genworth also claims that the increase is based on changes in the other factors – its

expectations as to future investment earnings, persistency, expenses and taxes – but it has not

explained how. The massive increase could not be based on changes to any of these factors,

especially in light of improving mortality expectations, which outweigh any of these factors.

       51.     First, GLAIC’s expectations as to “future investment earnings” could not have

changed materially for the worse in recent years to warrant an increase in COI rates, much less a

massive one. In Genworth Financial’s financial statements, Genworth indicated that its “net

investment income” and “yield” on that income has grown in recent years, reporting: $3.138

billion with 4.5% yield (2015), $3.159 billion with 4.5% yield (2016), $3.200 billion with 4.6%

yield (2017), $3.262 billion with 4.6% yield (2018). Similarly, Genworth Financial reports a

“discount rate” that “represents our expected investment returns,” and its discount rate assumption

for its main long-term care block has generally increased in recent years: 5.24% (2015); 5.31%

(2016); 5.3% (2017); 5.3% (2018). GLAIC’s interrogatory statements have stated, since at least

2014, that “the interest rate environment has declined significantly since many of the in-force

products were priced,” but Monthly Risk Rates may only be changed to account for changes in

future experience factors, not to compensate the company for any investment losses in the past.

Further, the policies have a separate “credited interest rate,” which is adjustable to account for any

changes in the interest rate environment.



                                                 20
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 21 of 35 PageID# 21



       52.     Second, GLAIC’s expectations as to future “persistency” could not have changed

for the worse in recent years to warrant an increase in COI rates, much less a massive one.

Plaintiff’s policy issued in 1999, and on information and belief, all Subject Policies have been in

force for more than 6 years. A 2012 industry study published by the Society of Actuaries—

reporting on a survey of the industry—indicated that between 2001 and 2009, the industry lapse

rates for universal life policies that have been in force more than 6 years are stable, varying less

than approximately 2 percentage points over that span, and that the lapse rates become more stable

the longer the policy has been in force. This indicates that any volatility that Genworth may have

seen in these policies would have occurred in the early years, not now. Further, Genworth has

stated in its Annual Reports since at least 2009 that for its “universal life insurance policies,

increased persistency that is the result of the sale of policies by the insured to third parties that

continue to make premium payments on policies that would otherwise have lapsed, also known as

life settlements, could have an adverse impact on profitability because of the higher claims rate

associated with settled policies.” But Genworth is not permitted to raise rates because of

persistency it has experienced and known about since at least 2009, which would amount to

recouping past losses, but rather may only consider “future” persistency.

       53.     Third, GLAIC’s expectations as to future “expenses” could not have changed

materially for the worse in recent years to warrant an increase in COI rates, much less a massive

one. For example, Genworth Financial’s financial statements report on its “acquisition and

operating expenses, net of deferrals,” which it describes as the “costs and expenses related to the

acquisition and ongoing maintenance of insurance and investment contracts.” These too have

decreased in recent years: $1.273 billion (2016); $1.022 billion (2017); $.997 billion (2018).

Furthermore the large majority of expenses incurred by an insurance company for universal life



                                                 21
    Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 22 of 35 PageID# 22



insurance policies occur at the time of sale the policy, with the commitment to pay origination

commissions to sales teams, this is based on an event which happened in the past (the sale of the

policy); changing COI rates for these is prohibited by the contract’s bar on recouping prior losses.

Additionally, the allocated expense of maintaining insurance contracts are nominal—typically $50

to $100 per policy per year—and do not materially change from year to year, let alone in a way

that could justify a 140% increase in COI rates. In fact, the Subject Policies a separate “monthly

administrative fee” and “premium expense charge” designed to cover these expenses.

         54.      Fourth, GLAIC’s expectations as to future “taxes” could not have changed

materially for the worse in recent years to warrant an increase in COI rates, much less a massive

one. To the contrary, Genworth’s expectations as to future taxes are now materially better, as a

result of the corporate tax reform, which should have resulted in lower COI rates, not an increase

in rates. After the Tax Cuts and Jobs Act (“TCJA”) corporate tax reform was announced, Genworth

Financial stated in public filings that this benefited Genworth Financial’s tax outlook going

forward, including a $154 million benefit in 2017:

         Prior to the recent TCJA, the top U.S. corporate federal income tax rate was 35%
         for corporations with taxable income greater than $10 million. The TCJA reduced
         the U.S. corporate federal income tax rate to 21% effective for taxable years
         beginning after December 31, 2017. Included in our 2017 benefit for income taxes
         is $154 million of tax benefits associated with revaluing our deferred tax assets
         and liabilities to the new rate on the date of enactment.3

Genworth’s COI increase makes no mention of the favorable corporate tax rate, which should have

lowered COI rates, not raised them.

                  ii.      The COI Increase Recouped Past Losses




3
  In its Annual Statement for 2018, GLAIC states that it is “an affiliated member of a consolidated Life/Non-Life U.S.
Federal income tax return with its ultimate parent company, Genworth Financial, Inc. (“Genworth”), and will be
included” in the consolidated Federal income tax return for 2018 with, among other entities, GLIC and GLICNY.

                                                         22
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 23 of 35 PageID# 23



       55.      The policies prevent Genworth from making “any change” in Monthly Risk Rates

“in order to recoup past losses.” This provision forbids COI increases to make up for past losses,

or from implementing a COI increase that would result in the carrier making more profit on the

policies than it previously expected using its prior expectations. One purpose of this provision—

like the interrogatories to regulators discussed above—is to prevent the insurer from engaging in

a bait-and-switch tactic, where it projects cheaper COI rates in the future, collects premiums, and

then turns around years later and reveals more expensive COI rates due to changes in expectations

that happened long ago or were present at the time of the sale.

       56.      This principle is also reflected in the “illustration regulations” that Genworth

referenced in its letters to policyholders. As Genworth states, “illustration regulations require that

a product meet certain testing conditions before an insurance company can provide policyholders

with an illustration of that product based on current rates.” More specifically, insurance regulations

require that universal life illustrations be based on reasonable and current assumptions underlying

the current COI rates. At least as late as March 2018, GLAIC was certifying that its illustrations

were supported by its then-current mortality, persistency, expense, and investment earnings

expectations.

       57.      For the reasons stated above, it is simply impossible that GLAIC’s cost expectations

suddenly deteriorated by 140% between March 2018 to September 2019. For such an increase to

be justified, GLAIC’s projected mortality rates would have had to double. In its financial

statements, Genworth claims to do an “annual review” of its actuarial assumptions, including its

mortality assumptions. A doubling of mortality rates cannot happen in one year.

       58.      So, to the extent GLAIC’s mortality and other assumptions have not been as good

as it originally expected for these policies, those losses were recognized and accepted by GLAIC



                                                 23
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 24 of 35 PageID# 24



long ago, thereby establishing a new baseline for any future increase. GLAIC cannot use a COI

increase now to make up for losses that it knew about, and accepted, long ago, which it certified

as being the “anticipated experience factors underlying [its] nonguaranteed elements,” and which

it continued to use in illustrations through at least March 2018. To do so would be to recoup past

losses, in violation of the express terms of the Subject Policies.

       59.     The true reason for the increase is to boost GLAIC’s and Genworth’s profits, and

to make up for the staggering losses it has experience in recent years, mostly as a result of improved

mortality expectations and other updated assumptions in Genworth’s long-term care unit.

Genworth’s “U.S. Life Insurance division” houses both its long-term-care and universal life

business, which is held by GLIC, GLICNY and GLAIC. GLAIC focuses on universal life and

other non-LTC business. GLAIC is wholly owned by GLIC, and GLIC houses a large portion of

Genworth’s long-term care business. Genworth recently tried to separate the LTC and universal

life businesses in a planned sale to a Chinese company, called Oceanwide, but insurance regulators

rejected that plan. As a result, GLAIC’s profits from its universal life business are still used to

shore up Genworth’s failing long-term-care unit, and this COI increase is part of that effort.

       60.     In August 2013, Genworth’s Financial’s President announced that Genworth was

“conducting an intense, very broad and deep review of all aspects of our long-term care insurance

business.” On an October 30, 2013 conference call, Genworth Holding, Inc.’s CEO, Thomas

McInerney, confirmed that the review was complete and the reserves were adequate: “And while

we have been saying for some time that we believe the reserves were adequate within margin.

We’re now saying, or I said today, that after this four month extensive review, we’re more

confident than we’ve ever been that the reserves are adequate, within a comfortable margin.” He

explained, “we have been assessing our long-term care reserves under both GAAP and statutory



                                                 24
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 25 of 35 PageID# 25



reporting, and determining whether to make any changes” and that review “consider[ed] all

important aspects” including “[t]he assumptions, best estimates and also a detailed review of our

statutory reserves.” On a December 2013 presentation after completing Genworth’s “very broad

and deep review” into all aspects of its LTC business, with an emphasis on reserves, Mr.

McInerney stated “we have adequate long-term care reserves, with a margin for future

deterioration, and our presentation today provides support for these conclusions.” This conclusion,

Genworth said, was derived from “very credible experience on 190,000 claims that we look at.”

       61.     In November 2014, Genworth announced that its reserves were woefully

inadequate, and that it needed to increase reserves by $531 million and take an after-tax charge of

$345 million in the third quarter. That charge was tied to updated assumptions, including mortality

assumptions, for its long-term-care insurance division, which led to a $844 million loss in that

quarter alone. These mortality assumptions were improved from when Genworth last did a deep

review in 2013. Genworth’s shares plunged 38%, wiping more than $2.69 billion in the company’s

market capitalization.   Genworth Financial announced that as a result of this restatement,

Genworth Financial would “forego dividend payments from the life division for the remainder of

2014 and 2015.” Prior to this, Genworth Financial’s insurance subsidiaries – principally GLIC and

GLAIC – had paid unearned dividends to the Genworth Financial holding company of at least

$545 million from 2010 through 2014. After the November 2014 announcement, the ratings

agencies significantly downgraded Genworth Financial’s ratings, with S&P announcing that it had

“lowered its long-term counterparty credit and senior unsecured debt ratings on Genworth” to junk

status. S&P also assigned Genworth Financial a “negative outlook,” which reflected “execution

risk in the turnaround of the U.S. life insurance division.” Genworth Financial then admitted that




                                                25
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 26 of 35 PageID# 26



that the rating changes “are expected to reduce sales in some of [Genworth’s] products,” and

“future borrowing costs are likely to increase.”

           62.    To combat these losses due to improved mortality among other factors, Genworth

launched a plan to dramatically increase LTC premiums. In its 2018 Annual Report, Genworth

went so far as to recognize that “the continued viability” of “GLIC” depends on “on our ability to

obtain significant price increases” through “increased premiums” or benefit reductions. As part of

this strategic plan to increase premiums, Genworth Financial reported in October 2019 that it “has

achieved approximately $11.5 billion of approved LTC premium rate increases” since 2012. In

2014, Genworth Financial’s CEO told investors that Genworth is “leading the charge on reshaping

this industry” as it pursues rate increases. Amid this turmoil, on March 7, 2016, Genworth

suspended sales of traditional life insurance and fixed annuity products – including all universal

life insurance.

           63.    Because of these losses and poor financial ratings, Genworth has also tried to sell

itself. On October 21, 2016, Genworth Financial, Inc. entered into an agreement and plan of merger

with various subsidiaries of China Oceanwide Holdings Group Co., Ltd., a limited liability

company incorporated in the People’s Republic of China. Pursuant to that agreement, China

Oceanwide agreed to acquire all of the outstanding stock of Genworth Financial, Inc., for $2.7

billion.

           64.    As part of the transaction, China Oceanwide originally committed to contribute

$525 million to enable the purchase of GLAIC from GLIC for $700 million, which Genworth

refers to as “GLAIC unstacking.” GLIC has a large long-term care unit as well as universal life

unit, but GLAIC does not have a large long-term care unit. Genworth reported in its Annual Report

that “separating and isolating our long-term care insurance business” through the GLAIC



                                                   26
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 27 of 35 PageID# 27



unstacking “has been an important strategic objective,” because Genworth Financial believed it

would: “help to isolate the downside risk from our long-term care insurance business that is putting

downward pressure on the ratings of Genworth Holdings and our other subsidiaries;” “allow any

future dividends from GLAIC to be paid directly to the holding company;” and “provide a clearer

picture of the necessity for the long-term care insurance rate actions that we are working towards

today.”

          65.   But the Delaware regulator in 2018 approved the Oceanwide Transaction only on

condition that Genworth Financial not proceed with the planned GLAIC unstacking. Genworth

Financial previously reported that the Delaware regulator had hired an independent third-party

valuation specialist, which Genworth Financial believed placed a value higher than $700 million

on GLAIC. On information and belief, this higher valuation is partly due to GLAIC understating

its future income because of actuarial assumptions that understate GLAIC’s future profits – the

same improper assumptions that Genworth is using to increase COI rates. As a result of this

regulatory condition that prevents the GLAIC unstacking, Genworth’s long-term care insurance

business continues to create “downside risk” on GLAIC, and to put “downside pressure” on their

ratings. It also means that GLAIC’s dividends continue to be paid to GLIC, which needs to use

them to shore up its long-term insurance business. As a result, GLAIC’s and GLIC’s businesses

continue to have to support the failing long-term care business, and this COI increase is part of

that effort.

          66.   Making matters worse, Oceanwide has refused to put any more capital into GLAIC

or GLIC to help sustain the U.S. Life entities. In a press release, after the GLAIC unstacking was

disapproved, Genworth announced that it “intends to manage the U.S. life entities on a standalone

basis, with no plans to infuse capital in the future beyond the $175 million pledged to Genworth



                                                27
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 28 of 35 PageID# 28



Life Insurance Company (GLIC) in connection with the completion of the Oceanwide transaction.”

As a result, GLIC and GLAIC will continue to have to support the failing LTC business.

        67.     The situation with Genworth’s LTC business is still dire. In August 2019, ratings

agency Fitch Group issued a report again questioning the health of Genworth Financial, and its

long-term-care business, suggesting it has an inadequate amount of cash on hand to pay future

insurance claims associated with old age. Fitch made its assessment based largely on what it called

“aggressive” assumptions about the reserves needed to pay future benefits to LTC policyholders,

including mortality assumptions.4 The mortality assumptions are aggressive in the sense that they

underestimate how long people will live. In the context of LTC insurance, the fact that mortality

rates are overstated would necessitate higher premiums. In the context of universal life insurance,

by contrast, the fact that mortality assumptions are overstated means that cost of insurance rates

should be reduced. Yet Genworth now seeks to increase those COI rates by up to 140% in order

to subsidize its LTC unit.

        68.     Meanwhile, Genworth Financial has still not been able to consummate the

Oceanwide transaction. In an October 2019 investor call – around the same time the COI increase

was implemented – Genworth’s CFO, Kelly L. Groh, repeated that it is now Genworth Financial’s

intention to manage “all of our U.S. life entities on a stand-alone basis with no other future plans

to infuse capital in these businesses.” To make up for the failing LTC business, he said that “the

U.S. life businesses,” including GLIC and GLAIC, will rely on “prudent management of in-force

blocks and the actuarially justified rate actions to satisfy policyholder obligations.”




4 Gia Curci, Genworth, GE and Unum Need to Shore Up Long-Term Care Business: Report, Investment Report, Aug.
20, 2019, available at:
investmentnews.com/article/20190820/FREE/190829991/genworth-ge-and-unum-need-to-shore-up-long-term-care-
business-report.

                                                    28
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 29 of 35 PageID# 29



       69.     This COI increase is part of that plan (except it is not actuarially justified): a “rate

action” and “management of in-force blocks” done in order to make up for past losses in an

unrelated LTC business. That recoups past losses in breach of the terms of the Subject Policies,

and is an increase in rates for reasons that are not based on “its expectations as to future investment

earnings, mortality, persistency, expenses and taxes.”

               iii.    The COI Increase Was Not Applied Uniformly

       70.     The policies require that any “change in the monthly risk rates will apply to all

insureds with the same combination of the following: attained age; number of years of insurance

in force; net amount of risk; and premium class.” The Genworth entities breached this provision

by, on information and belief, not imposing the COI increase on New York policyholders with the

same combination of characteristics. Genworth issues New York policies out of Genworth Life

Insurance Company of New York (GLICNY). On information and belief, GLICNY issued policies

that are materially identical to the Subject Policies, and that were priced using the same

assumptions; further, GLICNY’s actuarial assumptions for universal life policies are the same as

GLIC’s and GLAIC’s. But while the GLIC and GLAIC entities have announced COI increases;

on information and belief, GLICNY has not.

       71.     Further, Genworth’s bulletin announcing the COI increase adds a limiting phrase

that is not in the contract when describing how the increase was implemented, saying that “this

adjustment is being made for all policies on the same policy form with the same combination of

the following characteristics: Attained Age, sex, length of time insurance has been in force, net

amount at risk; and premium class.” But the uniformity provision in the Subject Policies does not

contain a limitation only for policies issued “on the same policy form.” On information and belief,

that provision was breached because COI rates were not adjusted on policies issued on different



                                                  29
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 30 of 35 PageID# 30



policy forms, even though they had the same combination of “attained age; number of years of

insurance in force; net amount of risk; and premium class.”

                                 CLASS ACTION ALLEGATIONS

        72.       This action is brought by Plaintiff individually and on behalf of a class pursuant to

Rule 23(b)(3) of the Federal Rules of Civil Procedure. The class—referred to as the “COI Increase

Class”—consists of:

        All owners of universal life insurance policies issued or insured by Genworth Life
        and Annuity Insurance Company, or its predecessors or successors, subjected to the
        cost of insurance rate increase announced beginning in 2019 (excluding defendant
        Genworth Life and Annuity Insurance Company, its officers and directors,
        members of their immediate families, and the heirs, successors or assigns of any of
        the foregoing)

        73.       This class consists of at least hundreds of consumers of life insurance and is thus

so numerous that joinder of all members is impracticable. The identities and addresses of class

members can be readily ascertained from business records maintained by GLAIC.

        74.       The claims asserted by Plaintiff are typical of the claims asserted by the COI

Increase Class.

        75.       Plaintiff will fairly and adequately protect the interests of the COI Increase Class

and do not have any interests antagonistic to those of the other members of this class.

        76.       Plaintiff has retained attorneys who are knowledgeable and experienced in life

insurance matters, COI increase matters, as well as class and complex litigation.

        77.       Plaintiff request that the Court afford class members with notice and the right to

opt-out of any class certified in this action.

        78.       This action is appropriate as a class action pursuant to Rule 23(b)(3) of the Federal

Rules of Civil Procedure because common questions of law and fact affecting the class




                                                   30
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 31 of 35 PageID# 31



predominate over those questions affecting only individual members. Those common questions

include:

               (a)        the construction and interpretation of the form insurance policies at issue in

       this litigation;

               (b)        whether GLAIC’s actions to increase the cost of insurance charges on

       certain UL policies violated the terms of those form policies;

               (c)        whether Plaintiff and Class members are entitled to receive damages as a

       result of the unlawful conduct by defendant alleged herein and the methodology for

       calculating those damages.

       79.     This action is also appropriate as a class action pursuant to Rule 23(b)(2) of the

Federal Rules of Civil Procedure because Genworth has refused to provide illustrations upon

request, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole.

       80.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy for at least the following reasons:

               (a)        because of the complexity of issues involved in this action and the expense

       of litigating the claims, few, if any, class members could afford to seek legal redress

       individually for the wrongs that defendant committed against them, and absent class

       members have no substantial interest in individually controlling the prosecution of

       individual actions;

               (b)        when defendant’s liability has been adjudicated, claims of all class members

       can be determined by the Court;




                                                    31
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 32 of 35 PageID# 32



                (c)    this action will cause an orderly and expeditious administration of the class

       claims and foster economies of time, effort and expense, and ensure uniformity of

       decisions;

                (d)    without a class action, many class members would continue to suffer injury,

       and defendant’s violations of law will continue without redress while defendant continues

       to reap and retain the substantial proceeds of its wrongful conduct; and

                (e)    this action does not present any undue difficulties that would impede its

       management by the Court as a class action.

                                             COUNT I

             Breach of Contract (on behalf of Plaintiff, and the COI Increase Class)

       81.      Plaintiff realleges and incorporates all allegations of this complaint as if fully set

forth herein.

       82.      The Subject Policies are binding and enforceable contracts.

       83.      GLAIC has materially breached the Subject Policies in several respects through the

2019 COI rate increase and conduct by GLAIC that preceded it, including but not limited to:

       (a)      not determining COI rates based on the factors enumerated in the contract that

Genworth claimed the increase was based on;

       (b)      imposing a massive increase in COI rates to recoup past losses;

       (c)      imposing non-uniform rate hikes on insureds;

       (d)      failing to provide an illustration upon request; and

       (f)      improperly breaching the covenant of good faith and fair dealing.

       84.      Plaintiff has performed all obligations under the policies, except to the extent that

its obligations have been excused by GLAIC’s conduct as set forth herein.



                                                 32
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 33 of 35 PageID# 33



       85.     As a direct and proximate cause of GLAIC’s material breaches of the policies,

Plaintiff and Class Members have been—and will continue to be—damaged as alleged herein in

an amount to be proven at trial.

                                            COUNT II

                     Injunctive Relief as to Refusal to Provide Illustrations
                        (on behalf of Plaintiff and COI Increase Class)

       86.     Plaintiff’s policy contract states: “The Owner may ask for a projection of

illustrative future death benefits and policy values” and “If asked, the Company will provide a new

projection of values.”

       87.     GLAIC has refused to provide illustrations for policies since March 2018, stating a

company-wide policy that: “Unfortunately, we will not be able to provide an in-force illustration

reflecting this adjustment.”

       88.     GLAIC’s refusal to provide illustrations reflecting the COI adjustment is a breach

of the policy contract.

       89.     Plaintiff therefore seeks, on behalf of itself and the COI Increase Class, injunctive

relief prohibiting GLAIC from denying illustrations to policyholders upon request.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and the COI Increase Class pray for judgment as follows:

         1.      Declaring this action to be a class action properly maintained pursuant to Rule 23

 of the Federal Rules of Civil Procedure;

         2.      Awarding Plaintiff and the class          compensatory damages, restitution,

 disgorgement, reinstatement of lapsed and/or surrendered policies, and any other relief permitted

 by law or equity;

                                                33
  Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 34 of 35 PageID# 34



         3.      Awarding Plaintiff and the class pre-judgment and post-judgment as well as costs,

 and all other relief set forth above;

         4.      Awarding Plaintiff and the class injunctive or declaratory relief, as well as

 attorneys’ fees and costs; and

         5.      Awarding Plaintiff and the class such other relief as this Court may deem just and

 proper under the circumstances.

                                         DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff and the class hereby

demand a trial by jury as to all issues so triable.




Dated: April 7, 2020                            Respectfully submitted,


                                                /s/ Ellen D. Marcus
                                                Ellen D. Marcus (Virginia Bar No. 44314)
                                                Kathleen J.L. Holmes (Virginia Bar No. 35219)
                                                HOLMES COSTIN & MARCUS PLLC
                                                301 N. Fairfax Street, Suite 202
                                                Alexandria, VA 22314
                                                Tel: 703-260-6401
                                                Fax: 703-439-1873
                                                emarcus@hcmlawva.com
                                                kholmes@hcmlawva.com


                                                Steven G. Sklaver
                                                (pro hac vice application to be filed)
                                                Glenn Bridgman
                                                (pro hac vice application to be filed)
                                                SUSMAN GODFREY L.L.P.
                                                1900 Avenue of the Stars, Suite 1400
                                                Los Angeles, CA 90067-6029
                                                Tel: 310-789-3100
                                                Fax: 310-789-3150

                                                  34
Case 3:20-cv-00240-DJN Document 1 Filed 04/06/20 Page 35 of 35 PageID# 35



                                 ssklaver@susmangodfrey.com
                                 gbridgman@susmangodfrey.com

                                 Seth Ard
                                 (pro hac vice application to be filed)
                                 Ryan Kirkpatrick
                                 (pro hac vice application to be filed)
                                 SUSMAN GODFREY L.L.P.
                                 1301 Avenue of the Americas, 32nd Floor
                                 New York, NY 10019
                                 Tel.: 212-336-8330
                                 Fax: 212-336-8340
                                 sard@susmangodfrey.com
                                 rkirkpatrick@susmangodfrey.com

                                 Jonathan J.Ross
                                 (pro hac vice application to be filed)
                                 SUSMAN GODFREY LLP
                                 1000 Louisiana Street, Suite 5100
                                 Houston, TX 77002
                                 Tel: 713-653-7813
                                 Fax: 713-654-3399
                                 jross@susmangodfrey.com


                                 Attorneys for Plaintiff and Proposed Class




                                   35
